DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 12-21 have been examined.
	Claim 11 has been cancelled.
	P = paragraph, e.g. p5 = paragraph 5.
Response to Arguments
Applicant’s arguments with respect to claim) 1-10 and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Comments:
A passenger and an item, or a two passenger or two items itinerary, i.e. different drop off locations can be placed on the same order/assignment.  Ramot has all the parts and hence the capability to so perform.  However, the secondary reference, Marczuk et al., is brought in to show explicitly that the computer system can prioritize dropping the user off first and then drop off the cargo onto a second and different destination and vice versa.  A processor/computer can be and has the ability to be used to place the various destination on one assignment/itinerary or any number of assignments/itineraries.  Marczuk discloses carrying a passenger and his/her cargo, dropping the passenger at a first location and dropping the cargo at a second location which is different than the first location and the computer system in Marczuk places this 
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).
The claims are replete with functional language. A functional limitation is an attempt to define an element by what it does or by a property or characteristic it has rather than by what it is. "Intended use" is a type of functional language that describes the manner in which a claimed apparatus is intended to be used. "Intended use" does not distinguish the claimed apparatus from the prior art if the prior art has the capability to so perform. 
Although the prior art in this case discloses the usage of the claims' limitation, i.e., the prior art discloses the intended use, the prior art only has to show that it has the capability to so perform. For example, the following claims are not patentably different and one can be used to reject the other: 
1. A computer for communicating with a server that performs demandforecasting using Monte Carlo simulation comprising: a device for entering and
2. A PC with a keyboard, monitor and network card, running a browser,connectable to the Internet.
In the instant case, the intended use of the proposed invention is disclosed by each of the prior arts, taken individually. More importantly, the prior art only has to show that it has the capability to so perform, which each of the prior art do show.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramot et al. USPAP 2020/0160,709, and further in view of Marczuk et al. USPAP 2020/0042019.
As per claims 1, 14 and 19, Ramot discloses a computer-implemented method/system/vehicle comprising; obtaining data indicative of a service assignment associated with an autonomous vehicle, wherein the service assignment is indicative of a destination location to which to transport a user; Ramot discloses via figure 7:

    PNG
    media_image1.png
    820
    599
    media_image1.png
    Greyscale


obtaining sensor data indicative of an item associated with the user that is to be transported to the destination location (p’s 253, 368, 366, 109-118, 17; fig’s 5, 7, 13); 

Ramot discloses via figure 5: 
    PNG
    media_image2.png
    982
    749
    media_image2.png
    Greyscale


causing the autonomous vehicle to initiate a first motion control to travel to the first drop-off location for the user; and causing the autonomous vehicle to initiate a 
Ramot discloses via p122:
[0122] FIG. 5 is a diagram of three example timelines showing ridesharing arrangements, in accordance with some embodiments of the present disclosure. As shown in example timelines 510, 520, and 530, for a particular assigned vehicle undertaking a first ride request from a first user and a second ride request from a second user, the order of pick-ups and drop-offs for the second user may vary. For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part of or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user. A corresponding shared ride portion may be the portion of ride between the pick-up of the second user and drop-off of the first user. As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user. A corresponding shared ride portion may be the portion of ride between the pick-up of the second user and drop-off the second user. As another example, as shown in example timeline 530, the vehicle may receive the first ride request and the second ride request before any pick-up. The vehicle may then pick up the second user before picking up the first user and drop off the second user before dropping off the first user. A corresponding shared ride portion may be the portion of ride between pick-up of the first user and drop-off of the second user. Depending on the order of pick-ups and drop-offs, the ridesharing management server may then determine a corresponding shared ride portion, and calculate ride fare for each user based on, for example, the shared portion, solo portion of each user, and/or other factors such as the ride service parameters set by each user.
Ramot discloses all the limitations of the invention, however, arguendo, if Ramot is or might be interpreted such that it might not explicitly disclose an item such as a luggage, a product, phone, laptop or any variety of items, then Marczuk discloses an item such as a luggage, a product, phone, laptop or any variety of items (p’s 181, 183, 182 and 214).  If this interpretation is taken, then it would have been obvious to modify Ramot to include an item such as a luggage, a product, phone, laptop or any variety of items such as that taught by Marczuk in order to prioritizes the performance of certain tasks over the performance of other tasks. For instance, the computer system 1300 can prioritize fulfilling requests for transporting users (e.g., to convey users between different locations) over requests for transporting cargo (e.g., to convey cargo between different locations) (Marczuk, p181).
Further Marczuk discloses via p183:
[0183] As another example, the computer system 1300 can prioritize the transportation of users and/or cargo to certain destinations over other destinations. As an example, transportation to certain destinations (e.g., airports) are often more time-sensitive than transportation to other destinations (e.g., the beach). To account for these differences, the computer system 1300 can thus prioritize certain requests such that certain destinations take precedence over others.

[0143] Still in other embodiments, remedial action module 630 may initiate a remedial action when a difference exists between the scheduled passenger's luggage received via the wireless connection and the actual passenger's luggage as detected by the at least one sensor. For example, in some embodiments, a passenger may indicate in a ride request a request to reserve capacity for a suitcase. After arriving at the pick-up location, data collection module 610 may determine that the passenger requires ridesharing vehicle capacity for four suitcases. Remedial action module 630 may thereafter reassign the scheduled passenger to a different ridesharing vehicle and cause a cost estimate of the ride request to be adjusted. Alternatively, or additionally, remedial action module 630 may initiate a remedial action when a difference exists between the number of passengers scheduled to departure at the drop-off location and the actual number of passengers departed at the drop-off location. For example, data collection module 610 may determine that one or more passenger did not depart from the vehicle as a desired destination indicated in a ride request. Remedial action module 630 may provide a notice and/or reminder to the passenger, send a text message, cause an adjustment to a price of the ride, thus charging the passenger for the additional time/distance commuted. Remedial action module 630 may thus enable the remote server to take into account the current number of passengers in the vehicle when making future assignments of passengers to the ridesharing vehicle based on an estimated and actual ridesharing vehicle capacity.

A classic example for the inefficiently of existing prescheduling services is when a user stays at a hotel and wants to share a ride to the airport. Existing prescheduling service may offer to pick up the user from the hotel, but only at predetermined times that fit the service's pick-up schedule. In most cases, the vehicle assigned to pick up the user from the hotel is a vehicle dedicated for transporting hotel guests to the airport, and it cannot tolerate real-time changes (e.g., unexpected passengers). Also, it is very common for an almost full vehicle to undertake a substantial detour to pick up a single passenger from a remote hotel, or for a fourteen-seater van to transport a single passenger to the airport. In contrast, as described in greater detail below, the system may store requests from prescheduling users and dynamically assign an available ridesharing vehicle considering real-time conditions. Moreover, the system can integrate prescheduling service with on-demand service to improve fleet management technology and to increase productivity.
Ramot discloses via figure 7:

    PNG
    media_image1.png
    820
    599
    media_image1.png
    Greyscale


As per claim 4, Ramot discloses wherein the sensor data is obtained by a sensor onboard onboard the autonomous vehicle (p’s 122, 201, 207, 219-222, 225-226, fig’s 20, 22, 23; p’s 253, 368, 366, 109-118, 17; fig’s 5, 7 and 13) as per the discussion 
Ramot discloses via figure 7:

    PNG
    media_image1.png
    820
    599
    media_image1.png
    Greyscale



As per claims 5 and 17, Ramot discloses wherein determining the first drop-off location for the user and the second drop-off location for the item comprises: obtaining map data associated with the destination location; and determining the first drop-off 
[0122] FIG. 5 is a diagram of three example timelines showing ridesharing arrangements, in accordance with some embodiments of the present disclosure. As shown in example timelines 510, 520, and 530, for a particular assigned vehicle undertaking a first ride request from a first user and a second ride request from a second user, the order of pick-ups and drop-offs for the second user may vary. For example, ridesharing management server 150 may receive a plurality of ride requests, design an optimal path and pick-up/drop-off order for a particular assigned vehicle undertaking multiple requests, and assign additional pick-ups as the vehicle completes a part of or all of the ride requests. For example, as shown in example timeline 510, a vehicle may receive a second ride request after picking up the first user and drop off the first user before dropping off the second user. A corresponding shared ride portion may be the portion of ride between the pick-up of the second user and drop-off of the first user. As shown in example timeline 520, the vehicle may receive a second ride request after picking up the first user and drop off the second user before dropping off the first user. A corresponding shared ride portion may be the portion of ride between the pick-up of the second user and drop-off the second user. As another example, as shown in example timeline 530, the vehicle may receive the first ride request and the second ride request before any pick-up. The vehicle may then pick up the second user before picking up the first user and drop off the second user before dropping off the first user. A corresponding shared ride portion may be the portion of ride between pick-up of the first user and drop-off of the second user. Depending on the order of pick-ups and drop-offs, the ridesharing management server may then determine a corresponding shared ride portion, and calculate ride fare for each user based on, for example, the shared portion, solo portion of each user, and/or other factors such as the ride service parameters set by each user.

As per claim 6, Ramot discloses wherein the autonomous vehicle travels to the first drop-off location for the user before the autonomous vehicle travels to the second drop-off location for the item (p’s 122, 201, 207, 219-222, 225-226, fig’s 20, 22, 23; p’s 253, 368, 366, 109-118, 17; fig’s 5, 7 and 13; p’s 346, 128, 131, 132, 138, 142, 143, 147, 148, 151) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, 
Ramot discloses via fig 22A:

    PNG
    media_image3.png
    941
    744
    media_image3.png
    Greyscale

Ramot discloses via p128:
610 may receive, via the communications interface, an indication of a scheduled passenger’s luggage capable of impacting capacity of the ridesharing vehicle. Data collection module 610 may receive information pertaining to a number of units of luggage and/or an estimated size/weight of each unit of luggage. In some embodiments, the units of luggage may include one or more suitcases, bicycles, musical instruments, car seats, etc. Data collection module 610 may use information pertaining to the number of units of luggage and/or estimated size/weight to estimate and impact on the capacity on the ridesharing vehicle. For example, data collection module 610 may determine that received information includes an indication of two large suitcases with a one passenger may reduce the ridesharing vehicle's capacity by three. Thus, data collection module 610 may determine that a ridesharing vehicle with a capacity for three is necessary to fulfill the ride request of the passenger. Processor 310 may identify a first ridesharing vehicle in the ridesharing fleet with this capacity and assign the passenger to the first ridesharing vehicle.

As per claim 7, Ramot discloses wherein the autonomous vehicle travels to the second drop-off location for the item before the autonomous vehicle travels to the first drop-off location for the user (p’s 122, 201, 207, 219-222, 225-226, fig’s 20, 22, 23; p’s 253, 368, 366, 109-118, 17; fig’s 5, 7 and 13; p’s 346, 128, 131, 132, 138, 142, 143, 147, 148, 151) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Ramot discloses via figure 23:

    PNG
    media_image4.png
    1027
    604
    media_image4.png
    Greyscale


Ramot discloses via p143:
[0143] Still in other embodiments, remedial action module 630 may initiate a remedial action when a difference exists between the scheduled passenger's luggage received via the wireless connection and the actual passenger's luggage as detected by the at least one sensor. For example, in some embodiments, a passenger may indicate in a ride request a request to reserve capacity for a suitcase. After arriving at the pick-up location, data collection module 610 may determine that the passenger requires ridesharing vehicle capacity for four suitcases. Remedial action module 630 may thereafter reassign the scheduled passenger to a different ridesharing vehicle and cause a cost estimate of the ride request to be adjusted. Alternatively, or additionally, remedial action module 630 may initiate a remedial action when a difference exists between the number of passengers scheduled to departure at the drop-off location and the actual number of passengers departed at the drop-off location. For example, data collection module 610 may determine that one 630 may provide a notice and/or reminder to the passenger, send a text message, cause an adjustment to a price of the ride, thus charging the passenger for the additional time/distance commuted. Remedial action module 630 may thus enable the remote server to take into account the current number of passengers in the vehicle when making future assignments of passengers to the ridesharing vehicle based on an estimated and actual ridesharing vehicle capacity.  Ramot discloses via p128:
[0128] Additionally, or alternatively, data collection module 610 may receive, via the communications interface, an indication of a scheduled passenger’s luggage capable of impacting capacity of the ridesharing vehicle. Data collection module 610 may receive information pertaining to a number of units of luggage and/or an estimated size/weight of each unit of luggage. In some embodiments, the units of luggage may include one or more suitcases, bicycles, musical instruments, car seats, etc. Data collection module 610 may use information pertaining to the number of units of luggage and/or estimated size/weight to estimate and impact on the capacity on the ridesharing vehicle. For example, data collection module 610 may determine that received information includes an indication of two large suitcases with a one passenger may reduce the ridesharing vehicle's capacity by three. Thus, data collection module 610 may determine that a ridesharing vehicle with a capacity for three is necessary to fulfill the ride request of the passenger. Processor 310 may identify a first ridesharing vehicle in the ridesharing fleet with this capacity and assign the passenger to the first ridesharing vehicle.

[0132] Returning to FIG. 6, data collection module 610 may also include software instructions for receiving, from at least one sensor, a number of passengers actually picked up at a pickup location. The at least one sensor may include at least one of an infrared sensor, a volumetric sensor, a weight sensor, a proximity sensor, and an image sensor. In some embodiments, the at least one sensor may include a combination of one or more sensors. For example, the at least one sensor may include a combination of an image sensor and a weight sensor or a combination of an image sensor, volumetric sensor, and an infrared sensor. The at least one sensor may be configured to detect the number of passengers actually picked up at the pickup location and transmit data to data collection module 610 indicating the number of passengers based on the detection. In some embodiments, data collection module 610 may also, after arriving at the pick-up location, receive from the at least one sensor an indication of passenger's luggage actually picked up at the pick-up location.

As per claim 12, Ramot discloses wherein a user device associated with the autonomous vehicle comprises the display device (figure 1: p’s 122, 201, 207, 219-222, 225-226, fig’s 20, 22, 23; p’s 253, 368, 366, 109-118, 17; fig’s 5, 7 and 13; p’s 346, 128, 131, 132, 138, 142, 143, 147, 148, 151) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Ramot discloses via figure 1:

    PNG
    media_image5.png
    918
    712
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    1014
    762
    media_image6.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rakah et al. (U.S. patent application publication 2018/0211541) discloses an automated ridesharing dispatch system includes a memory configured to store historical data associated with past demand for ridesharing vehicles in a geographical area and a communications interface. The system also includes at least one processor configured to access the memory and to use the historical data to predict imminent demand of ridesharing requests including predicting general zones in the geographical area associated with imminent demand, select a holding zone for prepositioning empty ridesharing vehicles in order to expedite satisfaction of the predicted imminent demand, and send, via the communications interface, to a mobile communications device in a 
Hochberg et al. (U.S. patent application publication 2021/0223051) discloses: managing a fleet of ridesharing vehicles are provided. The systems and method for ridesharing include ridesharing between users and a driver that may or may not have access to restricted areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667